Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Webster Hill appeals from the district court’s order granting summary judgment to Defendants in his 42 U.S.C. § 1983 (2006) suit. On appeal, Hill asserts that the district court erred in denying his request for appointment of counsel, misled him into believing counsel had been appointed, and improperly scheduled the due date for his reply brief to the motion for *392summary judgment. Our review of the record reveals that the district court acted properly and did not abuse its wide discretion in such matters. Accordingly, we affirm. We dispense .with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.